Citation Nr: 0610911	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service to include a period from March 
1985 to March 1989.

This appeal arises from a September 2003 rating decision of 
the Columbia, South Carolina Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on March 27, 2003 to the present 
time, the veteran's service connected PTSD is productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD, effective from the March 27, 2003 date 
of claim, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 2003 Vet Center statement indicates that the veteran 
was receiving individual psychotherapy for PTSD.  He suffered 
from symptoms in three main areas which were arousal 
disturbance, intrusive memories, and avoidance behavior.  He 
suffered from chronic sleep disturbance.  It was noted that 
the veteran seldom experienced a restful night as he had 
nightmares.  He exhibited social isolation beyond his 
immediate family.  He described himself as being impatient 
and irritable which affected his family life and contributed 
to the failure of his first marriage and caused conflicts in 
his current marriage.  Rage reaction had resulted in many 
physical confrontations at work and in the community.  A 
Global Assessment of Functioning (GAF) score of 45 was 
assessed.  

On VA psychiatric examination in September 2003, it was noted 
that the veteran made a positive impression in appearance and 
speech.  His attire was clean and appropriate.  Eye contact 
remained good throughout.  Affect was appropriate.  Mood was 
calm.  Thought content was organized and orientation was 
normal with respect to time, place and situation.  Short and 
long term memory were intact.  Judgment and insight were 
good.  Delusions, hallucinations, suicidal ideation, and 
homicidal ideation were denied.  He had been married for 
eight years and he had several children.  He currently worked 
as a driver for a company for the past five and a half years.  
He reported that his employment was solid.  He was in the 
Navy Reserves.  

He complained of having difficulty sleeping and being 
continuously impatient and irritable with peers, family and 
superiors.  It was noted that individuals with the veteran's 
constellation of symptoms often become socially isolated, 
they desire little social involvement beyond the family, and 
they often seek out truck driving as a vocational alternative 
for the isolation it offers.  The diagnosis was chronic, 
moderate PTSD.  The veteran displayed classic PTSD symptoms 
to include avoidance of external clues of past trauma, 
avoiding people, places and activities associated with past 
trauma which leads to social isolation, increased arousal, 
sleep disturbance, and social dysfunction.  It was noted that 
the veteran seemed to be coping with symptoms better than 
most probably due to the stability of his work, but social 
and family life appeared to be at some peril.  A GAF score of 
52 was assessed.  It was recommended that the veteran pursue 
vigorous treatment with VA to include medications.  

VA mental health records show that in December 2003 the 
veteran suffered from frequent nightmares, avoidance, 
insomnia, tension, anxiety, restlessness, and fatigue.  
February and March 2004 notes indicate that symptoms had 
continued and the veteran had been placed on medication.  In 
March 2004, the veteran reported temporarily stopping and 
then restarting medications.  There had been some improvement 
in anxiety, but other symptoms continued.  In April 2004, it 
was noted that medication had been changed due to the 
veteran's concern over drowsiness when driving.  

The veteran's service-connected PTSD is currently evaluated 
as 10 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

Although not all of the symptoms for a 50 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
50 percent evaluation for the veteran's service connected 
PTSD.  

There is evidence of occupational and social impairment with 
reduced reliability and productivity primarily due to PTSD 
symptoms.  These symptoms include intrusive thoughts, 
nightmares, avoidance behavior, arousal disturbance, social 
isolation, sleep impairment and irritability.  These symptoms 
have persisted despite the administration of a course of 
medications and ongoing individual psychotherapy.

Significantly, the VA examiner in September 2003 provided an 
opinion to the effect that the veteran suffers from moderate 
levels of social and industrial impairment due to PTSD 
symptomatology.  A GAF score of 52 as assessed by the VA 
examiner indicates the presence of moderate symptoms in an 
individual who would have a moderate level of difficulty in 
social or occupational functioning as in someone with few 
friends and one who would have conflicts with co-workers or 
peers.  In sum, the above symptoms and the assessment of 
social and industrial impairment resulting from PTSD more 
nearly equate to a 50 percent disability evaluation.

On the other hand, the Board finds that the veteran clearly 
does not meet the criteria for the next higher rating of 70 
percent disabling.  The record does not show evidence of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking or 
mood.  To the contrary, the veteran has been married to his 
spouse for a number of years and they have several children.  
The veteran works as a driver for a large company.  He has 
successfully maintained this employment for many years.  In 
fact, the veteran indicated that his employment was solid and 
he stated that he had an all around good job.  The veteran is 
also in the Navy Reserves.  

Diagnostic Code (DC) 9411 lists a number of symptoms that are 
indicative of an individual who exhibits social and 
industrial impairment at the 70 percent level.  There is no 
evidence that the veteran manifests most of these symptoms.  
On review of the medical record there is no evidence of 
suicidal ideation; there is no evidence of obsessional 
rituals which interfere with routine activities (the veteran 
successfully maintains his employment and family life); the 
veteran's speech is not intermittently illogical, obscure, or 
irrelevant (on examination, it was noted that the veteran's 
speech made a positive impression); there is no evidence of 
near-continuous panic or depression that affected the 
veteran's ability to function independently, appropriately, 
and effectively; there is some evidence of impaired impulse 
control as the veteran has reported having rage reactions 
that had resulted in physical confrontations (although it is 
clear that the veteran's impaired impulse control has not 
been severe enough to jeopardize his family and work 
relationships); there is no evidence o f spatial 
disorientation; and there is no evidence of neglect of 
personal appearance and hygiene as the veteran's attire was 
clean and appropriate on examination.  Thus, while there is 
evidence of ongoing problems with impaired impulse control 
and unprovoked irritability, these symptoms do not create an 
inability to establish and maintain effective relationships. 

Once again, it is noted that a GAF score of 52 was assigned 
on VA examination in September 2003 which shows the presence 
of moderate symptoms (e.g. flat affect, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g. few friends, conflicts with peers or co-
workers).  It is clear, based on the above-discussed evidence 
regarding the veteran's social and industrial adaptability, 
that the GAF score of 52 does not demonstrate a level of 
disability beyond that which is contemplated by a 50 percent 
disability evaluation.  The uncontroverted evidence shows 
that the veteran maintains his family and work relationships.  

The GAF score of 45 as assessed by the Vet Center counselor 
is not supported by the record as the evidence does not 
demonstrate the presence of serious symptoms such as suicidal 
ideation or severe obsessional rituals, or serious impairment 
in social and occupational functioning such as having no 
friends or being unable to keep a job.  Thus, the evidence 
underscores moderate not severe impairment due to PTSD 
symptoms, and supports a 50 percent not a 70 percent 
disability evaluation.  Accordingly, the Board finds that the 
evidence supports the assignment of a 50 percent evaluation, 
but no more, from the date of the claim on March 27, 2003.  
As this determination encompasses the entire period of time 
under adjudication, additional inquiry under Fenderson is not 
indicated.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 70 percent rating is assignable 
when symptoms of a mental disorder cause occupational and 
social impairment with deficiencies in most areas, but the 
medical evidence does not show the presence of deficiencies 
in most areas in this case (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from PTSD warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by this new 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in April 2003 prior to the initial AOJ decision in 
September 2003.  To the extent that there was any defect in 
the April 2003 notice, it was augmented by the June 2004 
statement of the case.  Therefore, there is no prejudice to 
the veteran. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in April 2003 as well as a statement 
of the case in June 2004, which notified the appellant of the 
type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As service 
connection has been granted for PTSD, the claim of service 
connection has been substantiated, and any deficiency in the 
notice of the service connection claim is not prejudicial to 
the veteran.  Moreover, the veteran has been notified 
concerning the evidence needed to show entitlement to a 
higher degree of disability.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA outpatient treatment 
records have been obtained and he has not requested a 
personal hearing in support of his claim.  Accordingly, the 
Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in September 2003.  The Board finds 
that the evidence currently of record is adequate to fully 
and fairly evaluate the veteran's appeal under 38 C.F.R. 
§ 3.159 without affording the veteran another VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

From March 27, 2003, entitlement to a 50 percent rating for 
the service connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


